Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:
On line 6, replace “from vicinity” with “from a vicinity”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actual measurement data acquisition unit which acquires, from a measuring machine, actual measurement data on a shape of a target article”, “a virtual measurement data generation unit which generates, from shape data defined for the target article, virtual measurement data that is associated with the actual measurement data”, “a filter processing unit which performs, based on a measurement property of the measuring machine, filter processing that performs affine transformation on the virtual measurement data”, “a feature point extraction unit which extracts feature point data from the actual measurement data and the virtual measurement data”, “a position posture calculation unit which checks the feature point data of the actual measurement data against data obtained by performing coordinate transformation on the feature point data included in the model data so as to calculate a position posture of the target article”, “”, “”, “”, “”, and “” in claims 1--10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (US PGPUB 20130156262).
As per claim 1, Taguchi discloses a position posture identification device (Taguchi, Fig. 1 and abstract) comprising:
an actual measurement data acquisition unit which acquires, from a measuring machine, actual measurement data on a shape of a target article (Taguchi, [0020], where the bin of objects is scanned and a 3D point cloud of an actual object in the bin is generated);
a virtual measurement data generation unit which generates, from shape data defined for the target article, virtual measurement data that is associated with the actual measurement data (Taguchi, [0021]-[0022], where the difference between the object’s point cloud and a point cloud of a “3D environmental model” of the object is determined; the input also includes an initial estimate of the transformation between the actual object and the 3D model, see “renders the CAD model of the object using the current pose estimate and generates a 3D point cloud for the model by sampling the surface of the rendered model” at [0022]);
a filter processing unit which performs, based on a measurement property of the measuring machine, filter processing that performs affine transformation on the virtual measurement data (Taguchi, [0021] and [0023], where a transformation between the actual part and the pose of the 3D model is iteratively revised until convergence);
a feature point extraction unit which extracts feature point data from the actual measurement data and the virtual measurement data (Taguchi, [0022] and [0055], where a 3D point cloud of the model is generated by sampling the surface of the rendered model; this maps to feature point data from the virtual measurement data; and [0020], actual measurement data is generated by generating a point cloud scan of the actual object);
a storage unit which stores, as model data of the target article, the feature point data extracted from the virtual measurement data (Taguchi, [0056], where model pair features from the object are stored in a hash table H; this maps to storage of model data of the target article);
and a position posture calculation unit which checks the feature point data of the actual measurement data against data obtained by performing coordinate transformation on the feature point data included in the model data so as to calculate a position posture of the target article (Taguchi, [0021], “renders the CAD model of the object using the current pose estimate and generates a 3D point cloud for the model by sampling the surface of the rendered model”).

As per claim 6, claim 1 is incorporated and Taguchi discloses wherein the actual measurement data is point cloud data which includes three-dimensional position information at a plurality of points on a surface of the target article (Taguchi, [0020] and [0053], where the actual object is scanned; and [0058], the scene pair features 202 are generated from a scan of the actual object), and 
the virtual measurement data generation unit generates, as the virtual measurement data, point cloud data obtained by sampling positions on the surface from the shape data (Taguchi, [0022] and [0056], where the model pair features are calculated from scanning the virtual model of the object).

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 12, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium, which are disclosed by Taguchi at [0018] where the memory read by the processor maps to the computer-readable medium), thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US PGPUB 20130156262) in view of Ramalingam et al. (US Patent 8165403).
As per claim 2, claim 1 is incorporated and Taguchi doesn’t disclose but Ramalingam discloses wherein the filter processing unit receives a direction of the measuring machine with respect to the target article (Ramalingam, Figs. 4A and 4B and 2:8-10, where a multi-flash camera is used to image the screws from multiple perspectives; and Fig. 5 and 6:18-27, where an axis passing from each camera’s plane through the screw is used to determine the screw’s center axis line; the use of a camera direction is inherent), and 
performs the filter processing based on a measurement property from vicinity including the direction (Ramalingam, Fig. 5 and 6:18-27, where an axis passing from each camera’s plane through the screw is used to determine the screw’s center line; the calculation of the screw axis line is done based on multiple cameras’ lines of projection).  
Taguchi and Ramalingam are analogous since both of them are dealing with the use of imaging to assist in 6D manufacturing object pose determination for robot gripping. Taguchi provides a way of determining the 6D position of a manufactured object using a range image. Ramalingam provided a way of using multiple imaging cameras to determine the 6D position of specular, shiny objects such as screws. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of multiple camera positions in object picking taught by Ramalingam into modified invention of Taguchi such that the system will be able to determine the positions of shiny, non-textured, specular objects in manufacturing (Ramalingam, 1:12-62).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US PGPUB 20130156262) in view of Ramalingam et al. (US Patent 8165403) and in further view of Fujiki (US PGPUB 20110211066).
As per claim 3, claim 2 is incorporated and Taguchi doesn’t disclose but Ramalingam discloses wherein the filter processing unit receives a plurality of directions of the measuring machine with respect to the target article (Ramalingam, Figs. 4A and 4B and 2:8-10, where a multi-flash camera is used to image the screws from multiple perspectives; and Fig. 5 and 6:18-27, where an axis passing from each camera’s plane through the screw is used to determine the screw’s center axis line; the use of a camera direction is inherent; these multiple camera images map to receiving a plurality of directions of the measuring machine (camera)).
Taguchi in view of Ramalingam doesn’t disclose but Fujiki discloses the storage unit stores, as a plurality of items of model data, the feature point data extracted with the feature point extraction unit from the virtual measurement data such that the items of model data are respectively associated with the directions received by the filter processing unit (Fujiki, [0125], where, in offline processing, “a virtual Geodesic sphere in which the target object is arranged at the central position is assumed, and distance measurement apparatuses arranged at positions corresponding to vertices of that sphere capture range images of the target object”; this maps to storing virtual measurement data at a plurality of viewpoints in advance).  
Taguchi in view of Ramalingam and Fujiki are analogous since both of them are dealing with the use of imaging to assist in 6D manufacturing object pose determination for robot gripping. Taguchi in view of Ramalingam provides a way of determining the 6D position of a manufactured object using a range image where the camera/sensor direction is incorporated into the calculation. Fujiki provides a way to store virtual images of the target object at multiple viewpoints in advance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate storage of synthetic views of a model of the observed object taught by Fujiki into modified invention of Taguchi in view of Ramalingam such that the system will be able to improve processing speed while determining the position/orientation of a scanned object (Fujiki, [0007]-[0012]).

As per claim 4, claim 3 is incorporated and Taguchi in view of Ramalingam discloses wherein the position posture calculation unit receives an initial value of position posture calculation of the target article (Taguchi, [0021], where an initial estimate of the transformation maps to the initial value).
Taguchi in view of Ramalingam doesn’t disclose but Fujiki discloses uses, among the items of model data stored in the storage unit, the item of model data associated with the direction closest to the initial value so as to calculate the position posture of the target article (Fujiki, [0133], where a viewpoint on a geodesic sphere closest to the actual viewpoint is selected).  
See claim 3 rejection for reason to combine.

As per claim 5, claim 2 is incorporated and Taguchi in view of Ramalingam discloses wherein the position posture calculation unit receives an initial value of position posture calculation of the target article (Taguchi, [0021], where an initial estimate of the transformation maps to the initial value).
Taguchi in view of Ramalingam doesn’t disclose but Fujiki discloses uses the model data obtained by inputting the direction of the measuring machine corresponding to the initial value to the filter processing unit so as to calculate the position posture of the target article (Fujiki, [0133], where a viewpoint on a geodesic sphere closest to the actual viewpoint is selected).  
See claim 3 rejection for reason to combine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US PGPUB 20130156262) in view of Guehring et al. (NPL “Reliable 3D surface acquisition, registration and validation using statistical error model”).
As per claim 7, claim 6 is incorporated and Taguchi doesn’t disclose but Guehring discloses wherein the filter processing unit assigns, according to a probability of appearance, weights to individual points included in the virtual measurement data (Guehring, Figures 4 and 5 and Section 3.3, where points between the model and the observed object are weighted according to probability of observation from a viewing direction), and 
the position posture calculation unit calculates, in the checking of the feature point data, an evaluation value for a degree of agreement based on the weights (Guehring, ,Section 3.3, where a weight matrix is used to add the probability of appearance in determining registration).  
Taguchi and Guehring are analogous since both of them are dealing with the use of imaging to assist in 6D manufacturing object pose determination for robot gripping. Taguchi provides a way of determining the 6D position of a manufactured object using a range image. Guehring provided a way of using a weight matrix to weight points higher that have a higher probability of appearance in a given viewpoint when registering a model with an observed manufactured object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of weighting points differently when registering an observed object with a model as taught by Guehring into modified invention of Taguchi such that the system will be able to register viewed points with a model based on points that are likely to be most visible from that viewpoint (Guehring, Figure 4).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US PGPUB 20130156262) in view of Mousavian et al. (US PGPUB 20200363815).
As per claim 8, claim 1 is incorporated and Taguchi discloses wherein the actual measurement data is a distance image of the target article (Taguchi, 2:65-3:3, where point clouds are used which are depth maps, these map to distance images of the target article).
Taguchi doesn’t disclose but Mousavian discloses the virtual measurement data generation unit generates, as the virtual measurement data, a distance image obtained by transformation from the shape data so as to correspond to each of one or more directions of the measuring machine (Mousavian, [0046], where synthetic images are generated for a 3D model of the object and stored, for comparison with the observation Zk, or, an autoencoder can be created which serves the same purpose; and [0024] and [0152], where depth information can be used to boost accuracy of the algorithm, or depth-based object detection could be used).  
Taguchi and Mousavian are analogous since both of them are dealing with the use of imaging to assist in 6D manufacturing object pose determination for robot gripping. Taguchi provides a way of determining the 6D position of a manufactured object using a range image. Mousavian provided a way of generating multiple images of a 3D model of the object for use in pose determination. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of synthetic images of the model at various poses taught by Mousavian into the invention as taught by Taguchi such that the system will be able to compare the observed image with a closely-matched synthetic image to determine the pose (Mousavian, [0046]).

As per claim 9, claim 6 is incorporated and Taguchi doesn’t disclose but Mousavian discloses wherein the filter processing unit uses a machine learning model in which the virtual measurement data in a known position posture is an input and in which the actual measurement data is an output so as to perform affine transformation on the virtual measurement data (Mousavian, [0046], where an autoencoder is used to store synthetic positions of a 3D model of an object, and the observed object image, Zk, is fed into it in order to obtain the object’s actual pose).  
See claim 8 rejection for reason to combine.

As per claim 10, claim 8 is incorporated and Taguchi doesn’t disclose but Mousavian discloses wherein the filter processing unit uses a machine learning model in which the virtual measurement data in a known position posture is an input and in which the actual measurement data is an output so as to perform affine transformation on the virtual measurement data (Mousavian, [0046], where an autoencoder is used to store synthetic positions of a 3D model of an object, and the observed object image, Zk, is fed into it in order to obtain the object’s actual pose).  
See claim 8 rejection for reason to combine.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619